DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 8/31/2022 with respect to claims 1, and 3-23, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, and 3-23, under 35 U.S.C. § 102, 103, and 112 is withdrawn.
Allowable Subject Matter
Claims 1-10, 12-20 and 22, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose an apparatus , a vehicle, or a  tangible machine-readable storage medium including instructions which control a motor operatively coupled to a suspension system to change a ride height of a vehicle by determining first and second parameters of a motor, and calculate the weight of the vehicle, while controlling the motor to raise or lower the vehicle. Furthermore, the elements of the first parameter determined while controlling the motor to raise or lower the vehicle when the vehicle is unloaded, and the second parameter determined while controlling the motor to raise or lower the vehicle when the vehicle is at least partially loaded, in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in the previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art BARTONI, TATE, ANDERSON and SHUKLA, and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./Examiner, Art Unit 3669 

/JESS WHITTINGTON/Examiner, Art Unit 3669